DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 9-11 and 18-20 are objected to as being dependent upon a rejected base claim, specifically base claims 3 and 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claims 9 and 18, Petrovskaya teaches the electronic headset includes an IMU to measure real-time orientation of the electronic headset ([0089], AR/VR helmet or goggles with an IMU). 

Senthamil teaches a head-mounted system wherein the electronic headset is disposed in operative communication with an external LPS (local positioning service) configured to measure real-time locations of the electronic headset in the physical space ([0032], external tracking sensors are used in addition to the built-in visual and inertial sensors of a wearable AR device to track the AR device throughout the physical environment), wherein the electronic headset includes an IMU (inertial measurement unit) constructed and arranged to measure real-time orientation of the electronic headset ([0024], Each wearable device 104 is capable of determining its relative geographic location and position/orientation in space in the physical environment 102 using inertial sensors (e.g., accelerometer, gyroscope) in the wearable device in combination with data from images produced from camera(s) in the wearable device 104), and
wherein the method further comprises, in response to detecting a loss of accurate tracking, transitioning operation of the electronic headset to a mode in which the headset localizes and orients itself in the physical space based upon input from the LPS and the IMU ([0032], The tracking sensors may be disposed throughout the physical environment 102 and used to track the location and orientation of the wearable devices externally without having to rely on the sensors internal to the corresponding wearable devices. The tracking sensors may be used additively or as failsafe/redundancy).
Petrovskaya and Senthamil however do not teach the entirety of claim 9/18 limitation disclosing, “in response to detecting a loss of accurate tracking based on fingerprint detection while operating in the second mode, transitioning operation of the electronic headset to a third mode in which the headset localizes and orients itself in the physical space based upon input from the LPS and the IMU.”
Claims 10-11 and 19-20 are objected to as dependent upon claims 9 and 18.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovskaya in view of NPL Williams et al. (Automatic Relocalization and Loop Closing for Real-Time Monocular SLAM, hereinafter, Williams).
Regarding claims 1, 13, and 14, Petrovskaya teaches a method of localizing and orienting an electronic headset comprising control circuitry that includes a set of processing units coupled to memory ([0435] FIG. 63 is a block diagram of a computer system as may be used to implement features of some of the embodiments. The computing system 6300 may include one or more central processing units (“processors”) 6305, memory 6310) that renders three- dimensional, holographic images to a user (Fig 1, [0072, 0076], Head mounted display which displays virtual objects (such as virtual pieces of furniture 135 and virtual characters 140 faithfully to the user. [0118], the mapping system produces 3D models (maps) of the environment), and a computer program product including a set of non-transitory, computer- readable media having instructions which, when executed by control circuitry of an electronic headset, cause the control circuitry to perform the method ([0436]) comprising: 
operating the electronic headset in a first mode ([0100], Fig. 8, step 820b, standard tracking) in which the electronic headset employs a SLAM (simultaneous localization and mapping) system to localize and orient itself in a physical space (Fig,. 10, [0118], the mapping system uses… a simultaneous mapping and tracking (SLAM) algorithm, which builds a map based on the camera’s pose with respect to the environment); and 
in response to detecting a loss of accurate tracking by the SLAM system ([0260], in order to know when to re-run global localization, some embodiments detect when the pose estimator is lost), transitioning operation of the electronic headset to a second mode in which (Fig. 8, steps 820a, Fig. 31, [0100, 0257], global localization).
Petrovskaya is not relied upon for teaching the headset localizes and orients itself based upon detection and tracking of a fingerprint on a flat surface in the physical space, the fingerprint defined by a pattern of photographically-identifiable features on the surface.
Williams teaches a well-known method of automatic re-localization of SLAM tracking systems in augmented reality displays wherein when tracking is lost and the recovery mode is activated, visual landmarks are identified in a first frame and then searched in consecutive frames until a proper tracking is restored (Section 6.1, page 1707, Fig. 8). Therefore, Williams teaches the claimed features detection and tracking of a fingerprint on a flat surface in the physical space, the fingerprint defined by a pattern of photographically-identifiable features on the surface (Fig. 8 shows a relocalization process wherein the system identifies a feature on a wall, i.e. a fingerprint, and uses it for recovery from tracking failure after SLAM operation is halted. As can be seen in fig. 8 the feature on the wall is photographically identifiable).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Petrovskaya with Williams such that visual landmarks on a surface or a wall are identified and used in a recovery from tracking failure procedure as this allows the system to quickly and reliably relocalize its real-world position in instances of SLAM tracking failure (Williams, Section 6).
Regarding claims 2 and 15, Williams teaches detecting the fingerprint as a pattern of color and/or texture that extends over at least a portion of the surface away from any edges (See fig. 8 wherein a feature on the wall, which is far from the edges of the wall, clearly has a color and/or texture different than the wall is detected. Also see page 1699, col. 2, “a novel extension of Lepetit’s image patrh classifier learns the appearance of the image patch at each map feature. These learned landmarks are used for relocalization when tracking fails”). 
Regarding claims 3 and 16, Petrovskaya teaches wherein the electronic headset operates under control of a software application that directs the electronic headset to render holographic images for least one of virtual reality and augmented reality, and wherein the method further comprises: rendering the holographic images while the electronic headset operates in the first mode; and continuing to render the holographic images after the electronic headset transitions to the second mode ([0089], the headset renders AR and VR content. Since the document is silent about rendering being affected by the switching of tracking modes it can be assumed rendering continues after the mode switching).
Regarding claims 4 and 17, Williams teaches when transitioning from the first mode to the second mode, the method further comprises establishing a baseline location and orientation of the electronic headset for the second mode based on a last- known location and orientation of the electronic headset determined when operating in the first mode prior to detecting the loss of accurate tracking (Page 1707, column 2, second paragraph wherein the last known posture of the camera is taken as the baseline for recovery. “The camera is within a steadily expanding sphere centered about its last known position”).
(see page 1699, col. 2, “a novel extension of Lepetit’s image patrh classifier learns the appearance of the image patch at each map feature. These learned landmarks are used for relocalization when tracking fails”). 
Regarding claim 6, Petrovskaya teaches detecting the loss of accurate tracking by the SLAM system by (i) receiving, from the SLAM system, a confidence level that indicates a degree of certainty that the SLAM system is operating accurately and (ii) establishing the loss of accurate tracking in response to the confidence level falling below a predetermined threshold ([0257], the system may determine whether there are two few suitable depth points with which to perform a determination. If there are too few points, the system may update the Global_Loc flag at block 3120 to reflect the need for a global localization to be performed.  See fig. 31, steps 3115 and 3120).
	Examiner notes Williams also teaches the claim limitations (See section 6.1, Recovery from tracking failure.  “Predicted camera view does not contain any mapped landmarks”)
Regarding claim 7, Williams teaches in response to the confidence level rising from a value below the predetermined threshold to a value above the predetermined threshold, transitioning from the second mode to the first mode, thereafter suspending detection of fingerprints (Section 6.1, page 1707, system returns to detecting landmarks when SLAM system is restored. This process requires a certain number of landmarks to be recognized thereby establishing the presence of a value above a threshold).
Regarding claim 8, Williams teaches wherein the electronic headset includes a set of cameras configured to generate a succession of video frames (Abstract and introduction teach a headset includes cameras), and wherein the method further comprises making a selection between the first mode and the second mode each time the set of cameras generates a new video frame (section 6.1, recovery from tracking failure. The system continues generating new video frames when it transitions from SLAM mode to relocalization mode hence it will make a selection between SLAM mode and relocalization mode with even new frame generated).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Petrovskaya in view of Senthamil (US 2018/0005393 A1).
Regarding claim 12, Petrovskaya teaches a method of localizing and orienting an electronic headset that renders synthetic, three-dimensional, holographic images to a user (Fig 1, [0072, 0076], Head mounted display which displays virtual objects (such as virtual pieces of furniture 135 and virtual characters 140 faithfully to the user. [0118], the mapping system produces 3D models (maps) of the environment), the electronic headset including (i) a SLAM (simultaneous localization and mapping) system (Fig. 10, [0118], the mapping system uses a simultaneous mapping and tracking (SLAM) algorithm, which builds a map based on the camera’s pose with respect to the environment) and (ii) an IMU (inertial measurement unit), the IMU configured to measure real-time orientation of the electronic headset (Fig. 6, 620, [0090], inertial measurement unit (IMU). [0082], capture device orientation data), the method comprising: 
operating the electronic headset in a SLAM mode ([0100], Fig. 8, step 820b, standard tracking) in which the electronic headset employs a SLAM system to localize and orient itself in a physical space (Fig,. 10, [0118], the mapping system uses… a simultaneous mapping and tracking (SLAM) algorithm, which builds a map based on the camera’s pose with respect to the environment); and 
and in response to detecting a loss of accurate tracking by the SLAM system ([0260], in order to know when to re-run global localization, some embodiments detect when the pose estimator is lost), transitioning operation of the electronic headset to an IMU mode in which the headset localizes and orients itself in the physical space based upon inputs from the IMU (Fig. 8, steps 820a, Fig. 31, [0100, 0257], global localization. [0263], some embodiments make global localization more efficient by reducing the number of parameters in the camera pose representation from six to four. The system may use the gravity vector provided by the IMU to reduce the parameters).
Petrovskaya is not relied upon for teaching the headset disposed in operative communication with an external LPS (local positioning service) configured to measure real-time locations of the electronic headset in a physical space.
Senthamil teaches a headset disposed in operative communication with an external LPS (local positioning service) configured to measure real-time locations of the electronic headset in a physical space and wherein the headset localizes and orients itself in the physical space based ([0032], external tracking sensors are used in addition to the built-in visual and inertial sensors of a wearable AR device to track the AR device throughout the physical environment. [0024], Each wearable device 104 is capable of determining its relative geographic location and position/orientation in space in the physical environment 102 using inertial sensors (e.g., accelerometer, gyroscope) in the wearable device in combination with data from images produced from camera(s) in the wearable device 104).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Petrovskaya with Senthamil such that a headset receives real-time locations of the electronic headset in a physical space from an external LPS as Senthamil teaches this allows the headset to track the location and orientation of the wearable devices externally without having to rely on the sensors internal to the wearable devices thereby providing a redundancy method of tracking said wearable headset (Senthamil, [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622